Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.213 Page 1 of 24




                    JOINT EXHIBIT #5
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.214 Page 2 of 24




                                                                Joint Exhibit 009
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.215 Page 3 of 24




                                                                Joint Exhibit 010
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.216 Page 4 of 24




                                                                Joint Exhibit 011
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.217 Page 5 of 24




                                                                Joint Exhibit 012
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.218 Page 6 of 24




                                                                Joint Exhibit 013
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.219 Page 7 of 24




                                                                Joint Exhibit 014
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.220 Page 8 of 24




                                                                Joint Exhibit 015
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.221 Page 9 of 24




                                                                Joint Exhibit 016
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.222 Page 10 of 24




                                                                Joint Exhibit 017
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.223 Page 11 of 24




                                                                Joint Exhibit 018
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.224 Page 12 of 24




                                                                Joint Exhibit 019
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.225 Page 13 of 24




                                                                Joint Exhibit 020
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.226 Page 14 of 24




                                                                Joint Exhibit 021
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.227 Page 15 of 24




                                                                Joint Exhibit 022
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.228 Page 16 of 24




                                                                Joint Exhibit 023
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.229 Page 17 of 24




                                                                Joint Exhibit 024
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.230 Page 18 of 24




                                                                Joint Exhibit 025
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.231 Page 19 of 24




                                                                Joint Exhibit 026
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.232 Page 20 of 24




                                                                Joint Exhibit 027
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.233 Page 21 of 24




                                                                Joint Exhibit 028
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.234 Page 22 of 24




                                                                Joint Exhibit 029
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.235 Page 23 of 24




                                                                Joint Exhibit 030
Case 1:18-cv-00930-JTN-ESC ECF No. 36-5 filed 05/21/19 PageID.236 Page 24 of 24




                                                                Joint Exhibit 031
